Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          25-OCT-2019
                                                          08:03 AM


                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI I


                          STATE OF HAWAI I,
                   Respondent/Plaintiff-Appellee,

                                  vs.

                          JUSTIN K. BRIGHT,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; FC-CR. NO. 16-1-0079)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Justin K. Bright’s
application for writ of certiorari filed on September 23, 2019,
is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held in this case.     Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:     Honolulu, Hawai i, October 25, 2019.

                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson